ORDER
PER CURIAM.
The Director of Revenue (Director) appeals the circuit court’s judgment reinstating the driving privileges of Scott Misener (Driver) after Director suspended them pursuant to section 302.505, RSMo Cum.Supp.1998. We have reviewed the briefs and the record on appeal and find no error of law. An extended opinion would have no precedential value. We have prepared a memorandum for the parties only explaining the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).